 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 939 
In the House of Representatives, U. S.,

December 2, 2009
 
RESOLUTION 
Extending condolences to the families of Sergeant Mark Renninger, Officer Tina Griswold, Officer Ronald Owens, and Officer Greg Richards. 
 
 
Whereas, on the morning of November 29, 2009, 4 members of the Lakewood Police Department were slain by gunfire in a senseless act of violence while preparing for their shift in Lakewood, Washington; 
Whereas the 4 officers have been members of the Lakewood Police Department since its founding 5 years ago, were valuable members of the community, and were deeply respected for their service; 
Whereas Sergeant Mark Renninger who served 13 years in law enforcement, first with the Tukwila Police Department and most recently, served with the Lakewood Police Department, is survived by his wife and 3 children; 
Whereas Officer Tina Griswold who served 14 years in law enforcement, first with the Lacey Police Department and most recently, served with the Lakewood Police Department, is survived by her husband and 2 children; 
Whereas Officer Ronald Owens who served 12 years in law enforcement, first with the Washington State Patrol and most recently, served with the Lakewood Police Department, is survived by his daughter; 
Whereas Officer Greg Richards who served 8 years in law enforcement, first with the Kent Police Department and most recently, served with the Lakewood Police Department, is survived by his wife and 3 children; 
Whereas the senseless violence against and murder of law enforcement officers, who are sworn to serve, protect, and preserve the peace of the communities, is a particularly heinous crime; and 
Whereas in the face of this senseless tragedy, the people of the City of Lakewood, the surrounding communities, and the State of Washington have come together in support of the law enforcement community and the victims’ families: Now, therefore, be it  
 
That the House of Representatives— 
(1)extends its condolences to the families of Sergeant Mark Renninger, Officer Tina Griswold, Officer Ronald Owens, and Officer Greg Richards; and 
(2)stands with the people of Lakewood, Washington, the men and women of the Lakewood Police Department, and members of the law enforcement community as they celebrate the lives and mourn the loss of these four dedicated public servants and law enforcement heroes. 
 
Lorraine C. Miller,Clerk.
